DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment filed on June 2nd 2022 was incorrected.  There were no paragraph 0117 can be found from the original specification.

    PNG
    media_image1.png
    376
    841
    media_image1.png
    Greyscale

The examiner assumed that the applicant means to amend the paragraph 00117.  However, the original paragraph 0117 is totally different than the amended paragraph 0117.
    PNG
    media_image2.png
    174
    842
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed June 2nd 2022 have been fully considered but they are not persuasive. 
The applicant argued that “a connection region which is chemically bonded to an insulating structure” can be found in paragraph 0098, 0107 and 0115.  However, the paragraph 0107 and 0115 can not be found from the original specification.  The examiner assumed that the applicant means paragraph 00107 and 00115.  The claimed limitation was not disclosed in the paragraph 0098, 00107 and 00115.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hachadorian (US 9,806,449) in view of Otsuta (US 2016/0043491).
Regarding claim 14, Hachadorian disclose an electrical contact for an electrical connector and comprising:
a connection region (2) is chemically bonded to an insulating structure (9) by overmolding (C. 7, L. 22-24);
an interface region (4); and
a flexible region (3) disposed between the connection region and the interface region, wherein the flexible region is formed as one of the group consisting of a spiral spring with a rectangular cross-section and two or more flat springs (E1) oriented to each other at an angle, wherein the connection region is unbroken, continuous and forming a watertight condition across the connection region, and
wherein the flexible region allows a movement of the interface region relative to the fixed connection region while maintaining the electrical connection between the connection region and the interface region.
		
    PNG
    media_image3.png
    228
    472
    media_image3.png
    Greyscale




Hachadorian substantially disclosed the claimed invention except the connection region is a separate non-integrated part from the interface region.
Otsuta teach a connection region (91) is a separate non-integrated part from an interface region (93).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make the connection region separate from the interface region, as taught by Otsuta for ease of replacement.

Regarding claim 15, in the modified contact, Hachadorian disclose the flexible region integrated as a single piece with the interface region.

Regarding claim 16, in the modified contact, Otsuta disclose the flexible region and the connection region being made of different materials and/or different surface treatments.

Regarding claim 19, in the modified contact, Hachadorian disclose the connection region, the flexible region and the interface region are stamped parts.

Regarding claim 20, in the modified contact, Hachadorian disclose at least one of the connection region, the flexible region and the interface region are turned parts on the band material.

Regarding claim 23, in the modified contact, Hachadorian disclose a flat sealing region (E2) disposed between the flexible region and the connection region.

Regarding claim 24, in the modified contact, Hachadorian disclose further comprising the electrical contact not having a flexible region and comprising a flat sealing region (3, see Fig. 2) disposed between the connection region and the interface region.
Regarding claim 2, in the modified contact, Hachadorian disclose the electrical contact is configured to be completed as a male contact or a female contact.

Claims 14-15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haeussern (DE 004104215) in view of Otsuta (US 2016/0043491).
Regarding claim 14, Haeusser disclose an electrical contact for an electrical connector and comprising:
a connection region (4) is chemically bonded to an insulating structure (9) by overmolding (C. 7, L. 22-24);
an interface region (2); and
a flexible region (3) disposed between the connection region and the interface region, wherein the flexible region is formed as one of the group consisting of a spiral spring with a rectangular cross-section and two or more flat springs (7) oriented to each other at an angle, wherein the connection region is unbroken, continuous and forming a watertight condition across the connection region, and
wherein the flexible region allows a movement of the interface region relative to the fixed connection region while maintaining the electrical connection between the connection region and the interface region.
Haeusser substantially disclosed the claimed invention except the connection region is a separate non-integrated part from the interface region.
Otsuta teach a connection region (91) is a separate non-integrated part from an interface region (93).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make the connection region separate from the interface region, as taught by Otsuta for ease of replacement.

Regarding claim 15, in the modified contact, Haeusser disclose the flexible region integrated as a single piece with either the connection region or the interface region.

Regarding claim 19, in the modified contact, Haeusser disclose the connection region, the flexible region and the interface region are stamped parts.

Regarding claim 22, in the modified contact, Haeusser disclose wherein the connection region comprises two or more sections (12) that are connected by a printed circuit board.

Allowable Subject Matter
Claims 17-18, 21, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUC T NGUYEN/Primary Examiner, Art Unit 2833